DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
This application is in condition for allowance except for the presence of claims 10, 11, and 16 directed to inventions non-elected without traverse.  Accordingly, claims 10, 11, and 16 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Jay on 18 March 2022.
The application has been amended as follows: 
In claim 4, line 1, delete “The catalyst according to claim 1” and insert “The method according to claim 12”
In claim 6, line 1, delete “The catalyst according to claim 1” and insert “The method according to claim 12”
In claim 12, line 2, delete “a raw material” and insert --an alcohol--
In claim 13, delete “11” and insert –12--
In claim 14, line 1, delete “raw material” and insert –alcohol--
In claim 15, line 2, delete “raw material” and insert –alcohol--
Cancel claims 5, 10, 11, and 16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendments above correct any outstanding claim objection, 112(b) rejection, and/or 112(d) rejection issues outstanding. The amendments filed 14 February 2022 overcome the prior art over Cizeron. 

Cizeron teaches a catalyst comprising at least three doping elements, where the doping elements are selected to be Ce, Hf, and Zn on a carrier which can be alumina (porous carrier), where the catalyst comprising the doping elements is supported on the carrier (paragraphs [0180] and [0183]). However, Cizeron does not provide any teaching or suggestion to select specifically Ce, Hf, and Zn in the amounts claimed. The instant specification (paragraph [0056], Table 1) shows that the combination of Ce, Hf, and Zn in the claimed amounts provides unexpectedly superior results over catalysts which are missing any one of the three claimed elements. Thus, the Examples in the specification provide unexpected results over the teachings of Cizeron, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772